Citation Nr: 0110326	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1945 to 
January 1947 and from August 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  At a December 1998 VA audio examination, auditory 
thresholds in at least three of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz were 26 decibels or greater, and 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.

3.  The appellant has reported that he was exposed to noise 
in service.

4.  A VA audiologist has opined that it is at least as likely 
as not that the appellant's current bilateral hearing loss is 
related to his exposure to noise during service.


CONCLUSION OF LAW

The appellant incurred bilateral hearing loss disability 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted employment records from January 1947 
to August 1982.

A January 1947 United States Government employment physical 
notes that the appellant's hearing was 20/20 bilaterally for 
normal conversation.

Service medical records indicate that, at the appellant's May 
1952 release from active duty examination, his hearing acuity 
was 15/15 bilaterally on whispered and spoken voice testing.

An employment physical in May 1952 noted that the appellant's 
hearing capacity was full.  His hearing was 20/20 bilaterally 
for normal conversation.

On audiological evaluation in June 1956, steep hearing loss 
was shown in the 4000 and 8000 Hertz frequencies bilaterally.  
The American Medical Association percentage of hearing loss 
was 15% bilaterally and combined.  The cause of the hearing 
loss was undetermined.

On audiological evaluation in July 1957, steep hearing loss 
was shown in the 4000 and 8000 Hertz frequencies bilaterally.  
The American Medical Association percentage of hearing loss 
was 14% in the right ear, 15% in the left ear, and 14 % 
combined.  The appellant was diagnosed with high frequency 
audio drop.

In August 1958 it was noted that the appellant had high 
frequency hearing loss.

On audiological evaluation in September 1961, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
10
10
85
85+
90+
LEFT
10
15
90+
85+
90+

The appellant reported no subjective loss of hearing.  He 
reported noise exposure from his two periods of military 
service.  No ear disease was noted.  American Medical 
Association percentage of hearing loss was 15% bilaterally 
and combined.

On the authorized audiological evaluation in September 1962, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
0
0
65
60
65
LEFT
5
5
65
60
70


At a September 1968 examination, the appellant's work area 
was not noted to be noisy.  It was noted that he had some 
loss of hearing.  He reported exposure to small arms fire and 
artillery fire while in service from 1951 to 1952.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
60
55
LEFT
10
5
10
70
65


At an April 1970 examination, the appellant reported no 
change in his hearing and no difficulty understanding 
conversations, including telephone conversations.  His work 
area was not noted to be noisy.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
60
60
LEFT
10
10
10
65
65

In July 1972 the appellant reported a medical history of some 
loss of hearing since his last examination.  On examination 
in November 1972, it was noted that the appellant had 
bilateral high frequency hearing loss, which had been noted 
previously and was unchanged.

In July 1976 it was noted that the appellant had a bilateral 
high frequency hearing loss, which was slowly progressing.

In September 1979 it was noted that the appellant's bilateral 
high frequency hearing loss was stable.

In May 1981 it was noted that the appellant had a bilateral 
middle and high frequency hearing loss.

At a December 1998 VA audio examination, the appellant 
complained of decreased hearing bilaterally, worse in the 
right ear.  He reported a sudden hearing loss in 1995 with 
some improvement after medication from a physician.  He 
reported that he began experiencing hearing loss in 1945 
during his military service.  He stated that his hearing loss 
had worsened progressively since then.  He reported exposure 
to loud machine guns and explosives during service.  He 
denied a history of recreational and civilian noise exposure.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
95
100
LEFT
15
20
40
100
100

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 92 percent in the left ear.  
The examiner diagnosed bilateral sensorineural hearing loss, 
worse in the right ear.  The examiner noted that the findings 
were consistent with the appellant's history.

In November 1999 a VA audiologist stated that she had treated 
the appellant in December 1998 for hearing loss.  She stated 
that the appellant had related the onset of his hearing loss 
to his military service, specifically infantry training in 
1945.  He stated that the hearing loss progressively worsened 
bilaterally until 1995, when he experienced a sudden hearing 
loss in his right ear.  He reported a minimal history of 
noise exposure outside of military service.  The audiologist 
stated that, after reviewing the appellant's evaluation and 
case history information, she agreed that the appellant's 
exposure to noise in service was as at least as likely as not 
to have contributed to the onset of his hearing loss.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO notified the appellant of the requirements to 
establish service connection for his hearing loss and 
arranged for a VA examination of the appellant.  No further 
assistance is necessary to substantiate the appellant's 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; see also Green v. Derwinski, 1 Vet. 
App. 121 (1991) (holding that the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2000).  
Accordingly, if sensorineural hearing loss were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The appellant's hearing loss meets the regulatory 
requirements to be considered a disability.  The appellant 
has presented his lay evidence of exposure to noise in 
service, and he is competent to report such exposure.

In this case, the medical evidence supports the appellant's 
contention that his bilateral hearing loss is related to 
service.  Although evaluation by spoken and whispered voice 
testing in January 1947 and May 1952 did not show hearing 
loss, audiometric testing of the appellant showed hearing 
loss as early as June 1956.  In September 1961 the appellant 
reported exposure to noise during his two periods of military 
service.  The extensive records of the appellant's employment 
physical examinations show no exposure to noise during his 
civilian employment.  At the December 1998 VA audio 
examination, the examiner stated that the findings of the 
examination, which included a diagnosis of bilateral 
sensorineural hearing loss, were consistent with the 
appellant's history, which included exposure to loud machine 
guns and explosives during service with progressively 
worsening hearing loss since that exposure.  Further, in 
November 1999, a VA audiologist opined that, given the 
medical history reported by the appellant of progressive 
hearing loss since infantry training and the results of the 
December 1998 audiologic evaluation, it was at least as 
likely as not that the appellant's exposure to noise in 
service contributed to the onset of his hearing loss.

Under these circumstances, the evidence is at least in 
equipoise as to whether the appellant is entitled to service 
connection for bilateral hearing loss.  Accordingly, the 
Board resolves any doubt in favor of the appellant and finds 
that his current hearing loss disability is the result of his 
in-service noise exposure.  Bilateral hearing loss disability 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


